DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because each of three reference characters (20, 39, and 40) points to one feature but applies to multiple features.  For example, Reference Character 20 points to a single “Vertical Post” despite four vertical posts being present. The use of “(TYP)” or “(typ”) after each of these reference characters is suggested. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required. Most but not all paragraphs have an extra line at the end of the paragraph; accordingly, line numbers don’t align with the text.
The disclosure is objected to because of the following informalities:
Page 1, Line 7: The meaning of “A variety of different folding wagon have been…” is unclear. Use of “A variety of different wagons has been…” is suggested.
Page 2, Line 1: “positionable” is misspelled.
Page 3, Line 8: The meaning of “…float as in not…” is unclear. Use of “…floating, that is, …” or “…floating, i.e.,…” is suggested.
Page 5, Line 19: Reference Character 39 refers to multiple casters. Use of “casters” instead of “caster” is suggested.
Page 7, Line 16: The meaning of “…plastic and have…” is unclear. Use of “…plastic and has…” is suggested.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1, 2, 3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 3, 5, 6, 8, and 9 of prior U.S. Patent Application No. 16/598,831. This is a statutory double patenting rejection. Regarding Claims 1, 2, 3, 5, 6, 8, and 9, the claim language in the instant application is identical to the reference application Claims 1, 2, 3, 5, 6, 8, and 9.
Claims 1, 2, 3, 5, 6, 8, and 9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1, 2, 3, 5, 6, 8, and 9 of copending Application No. 16/598,831. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Regarding Claim 1, Huang teaches the first four elements (hereafter, (1a), (1b), (1c), and (1d), respectively) but does not teach the last five elements (hereafter, (1e), (1f), (1g), (1h), and (1i), respectively). Huang teaches
(1a), a folding wagon frame comprising: corner posts including a front right post, a front left post, a rear right post, and a rear left post (Figure 3, Reference Character 16, below; Paragraph 16: “Each bottom connecting base 14 is rotatably connected to a support rod 16…”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Huang)
	(1b), upper corner joints including a front right upper joint on the front right post, a front left upper joint on the front left post, a rear right upper joint on the rear right post, and a rear left upper joint on the rear left post (Figure 13, Reference Character 161, above);
	(1c), slide joints slidingly mounted below the upper corner joints on the corner posts, including a front right slide joint on the front right post, a front left slide joint on the front left post, a rear right slide joint on the rear right post, and a rear left slide joint on the rear left post (Figure 3, Reference Character 17, above; Figure 4, Reference Character 17, below; Paragraph 17: “…the sliding connecting piece 17 is slidably connected to the top portion of the linkage rod…”);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Huang)
	(1d), lower joints mounted to the corner posts below the slide joints, including a front right lower joint on the front right post, a front left lower joint on the front left post, a rear right lower joint on the rear right post, and a rear left lower joint on the rear left post (Figures 3 and 4, Reference Character 14, above; Paragraph 18: “Two bottom rods…are respectively rotatably connected to the two bottom connecting bases 14, two bottom…are respectively rotatably connected to the other two bottom connecting bases 14…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618